DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2020 has been entered.

Response to Arguments
Applicant’s arguments, see pages 12-17, filed 8/27/2020, with respect to claims 21-40 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 21-40 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with and email from James R. Carpenter (Registration No. 62,747) on 7/11/2022.

The application has been amended as follows:

Claims 1-20 (Cancelled).

Claim 21 (Currently Amended):  A computing device comprising: 
one or more processors; and
memory storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising:
determining a number of a plurality of management-capable computing devices that are awake at a given time in a subnet, wherein the plurality of management-capable computing devices comprise computing devices that are capable of managing one or more other computing devices that are asleep, wherein the subnet comprises computing devices including both the plurality of management-capable computing devices and the one or more other computing devices; 
determining that the number of the plurality of management-capable computing devices is below a threshold, wherein at least two management-capable computing devices of the plurality of management-capable computing devices manage computing devices in the subnet;
waking at least one or more management-capable computing devices of the plurality of management-capable computing devices that are asleep in the subnet in response to the determined number being less than the threshold to increase the number of management-capable computing devices that are awake to be equal to or greater than the threshold; and
managing the one or more other computing devices that are asleep, wherein the managing involves:
informing the computing devices that are awake and reside within the subnet that the one or more other computing devices that are asleep are being[[,]] managed;
probing the one or more other computing devices that are asleep to determine whether the one or more other computing devices is asleep and is managed by at least one or more management-capable computing devices of the plurality of management-capable computing devices; 
pinging the one or more other computing devices that are asleep to determine whether the one or more other computing devices is asleep and is managed by at least one or more management-capable computing devices of the plurality of management-capable computing devices when the one or more computing devices that are asleep do not respond to the probing of the one or more other computing devices; and
monitoring requests for services hosted by the one or more other computing devices that are asleep.

Claim 22 (Previously Presented):  The computing device of claim 21, wherein the threshold comprises a minimum number of management-capable computing devices to keep awake at the given time in the subnet.

Claim 23 (Previously Presented):  The computing device of claim 21, wherein determining the number of management-capable computing devices that are awake at the given time in the subnet comprises counting the number of management-capable computing devices that are awake at the given time in the subnet through a global state of the subnet.

Claim 24 (Previously Presented):  The computing device of claim 21, the acts further comprising: 
subsequent to determining that the number of management-capable computing devices that are awake at the given time is below the threshold, determining that no recruiter exists in the subnet, the recruiter being a computing device responsible for bringing up a total number of management-capable computing devices that are awake to the threshold;
waiting for a predetermined time, the predetermined time being based at least in part on a rank and a broadcast message delivery time; and
becoming the recruiter in response to determining that no recruiter exists in the subnet after the predetermined time.

Claim 25 (Previously Presented):  The computing device of claim 24, the acts further comprising sending a message to computing devices in the subnet to indicate that the computing device is the recruiter.

Claim 26 (Previously Presented):  The computing device of claim 24, the acts further comprising:
stopping as the recruiter after determining that a minimum number of management-capable computing devices are awake; and
sending a message to a plurality of other computing devices in the subnet to indicate that the computing device is no longer the recruiter.

Claim 27 (Previously Presented):  The computing device of claim 21, the acts further comprising:
selecting one or more other management-capable computing devices that are asleep in the subnet after a threshold amount of time is passed and a minimum number of management-capable computing devices that are awake is not reached; and
awaking the one or more other management-capable computing devices.

Claim 28 (Previously Presented):  A method implemented at least in part by a computing device, the method comprising: 
determining a number of a plurality of management-capable computing devices that are awake at a given time in a subnet, wherein the plurality of management-capable computing devices comprise computing devices that are capable of managing one or more other computing devices that are asleep, wherein the subnet comprises computing devices including both the plurality of management-capable computing devices and the one or more other computing devices;
determining a number of a plurality of management-capable computing devices that are awake at a given time in a subnet, wherein the plurality of management-capable computing devices comprise computing devices that are capable of managing one or more other computing devices that are asleep, wherein the subnet comprises computing devices including both the plurality of management-capable computing devices and the one or more other computing devices;
waking at least one or more management-capable computing devices of the plurality of management-capable computing devices that are asleep in the subnet in response to the determined number being less than the threshold to increase the number of management-capable computing devices that are awake to be equal to or greater than the threshold; and
managing the one or more other computing devices that are asleep, wherein the managing involves:
informing the computing devices that are awake and reside within the subnet that the one or more other computing devices that are asleep are being managed; 
probing the one or more other computing devices that are asleep to determine whether the one or more other computing devices is asleep and is managed by at least one or more management-capable computing devices of the plurality of management-capable computing devices;
pinging the one or more other computing devices that are asleep to determine whether the one or more other computing devices is asleep and is managed by at least one or more management-capable computing devices of the plurality of management-capable computing devices when the one or more computing devices that are asleep do not respond to the probing of the one or more other computing devices; and 
monitoring requests for services hosted by the one or more other computing devices that are asleep.

Claim 29 (Previously Presented):  The method of claim 28, wherein the threshold comprises a minimum number of management-capable computing devices to keep awake at the given time in the subnet.

Claim 30 (Previously Presented):  The method of claim 28, wherein determining the number of management-capable computing devices that are awake at the given time in the subnet comprises counting the number of management-capable computing devices that are awake at the given time in the subnet through a global state of the subnet.

Claim 31 (Previously Presented):  The method of claim 28, further comprising: 
subsequent to determining that the number of management-capable computing devices that are awake at the given time is below the threshold, determining that no recruiter exists in the subnet, the recruiter being a computing device responsible for bringing up a total number of management-capable computing devices that are awake to the threshold;
waiting for a predetermined time, the predetermined time being based at least in part on a rank and a broadcast message delivery time; and
becoming the recruiter in response to determining that no recruiter exists in the subnet after the predetermined time.

Claim 32 (Previously Presented):  The method of claim 31, further comprising sending a message to computing devices in the subnet to indicate that the computing device is the recruiter.

Claim 33 (Previously Presented):  The method of claim 31, further comprising:
stopping as the recruiter after determining that a minimum number of management-capable computing devices are awake; and
sending a message to a plurality of other computing devices in the subnet to indicate that the computing device is no longer the recruiter.

Claim 34 (Previously Presented):  The method of claim 28, further comprising:
selecting one or more other management-capable computing devices that are asleep in the subnet after a threshold amount of time is passed and a minimum number of management-capable computing devices that are awake is not reached; and
awaking the one or more other management-capable computing devices.

Claim 35 (Currently Amended):  One or more non-transitory computer-readable media storing executable instructions that, when executed by a computing device, cause the computing device to perform acts comprising: 
determining a number of a plurality of management-capable computing devices that are awake at a given time in a subnet, wherein the plurality of management-capable computing devices comprise computing devices that are capable of managing one or more other computing devices that are asleep, wherein the subnet comprises computing devices including both the plurality of management-capable computing devices and the one or more other computing devices;
determining a number of a plurality of management-capable computing devices that are awake at a given time in a subnet, wherein the plurality of management-capable computing devices comprise computing devices that are capable of managing one or more other computing devices that are asleep, wherein the subnet comprises computing devices including both the plurality of management-capable computing devices and the one or more other computing devices;
waking at least one or more management-capable computing devices of the plurality of management-capable computing devices that are asleep in the subnet in response to the determined number being less than the threshold to increase the number of management-capable computing devices that are awake to be equal to or greater than the threshold; and
managing the one or more other computing devices that are asleep, wherein the managing involves:
informing the computing devices that are awake and reside within the subnet that the one or more other computing devices that are asleep are being managed; 
probing the one or more other computing devices that are asleep to determine whether the one or more other computing devices is asleep and is managed by at least one or more management-capable computing devices of the plurality of management-capable computing devices; 
pinging the one or more other computing devices that are asleep to determine whether the one or more other computing devices is asleep and is managed by at least one or more management-capable computing devices of the plurality of management-capable computing devices when the one or more computing devices that are asleep do not respond to the probing of the one or more other computing devices; and 
monitoring requests for services hosted by the one or more other computing devices that are asleep.

Claim 36 (Currently Amended):  The one or more non-transitory computer-readable media of claim 35, wherein determining the number of management-capable computing devices that are awake at the given time in the subnet comprises counting the number of management-capable computing devices that are awake at the given time in the subnet through a global state of the subnet.

Claim 37 (Currently Amended):  The one or more non-transitory computer-readable media of claim 35, the acts further comprising: 
subsequent to determining that the number of management-capable computing devices that are awake at the given time is below the threshold, determining that no recruiter exists in the subnet, the recruiter being a computing device responsible for bringing up a total number of management-capable computing devices that are awake to the threshold;
waiting for a predetermined time, the predetermined time being based at least in part on a rank and a broadcast message delivery time; and
becoming the recruiter in response to determining that no recruiter exists in the subnet after the predetermined time.

Claim 38 (Currently Amended):  The one or more non-transitory computer-readable media of claim 37, the acts further comprising sending a message to computing devices in the subnet to indicate that the computing device is the recruiter.

Claim 39 (Currently Amended):  The one or more non-transitory computer-readable media of claim 37, the acts further comprising:
stopping as the recruiter after determining that a minimum number of management-capable computing devices are awake; and
sending a message to a plurality of other computing devices in the subnet to indicate that the computing device is no longer the recruiter.

Claim 40 (Currently Amended):  The one or more non-transitory computer-readable media of claim 35, the acts further comprising:
selecting one or more other management-capable computing devices that are asleep in the subnet after a threshold amount of time is passed and a minimum number of management-capable computing devices that are awake is not reached; and
awaking the one or more other management-capable computing devices.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is drawn to a computing device, method, and non-transitory computer-readable media employing a decentralized sleep management service.
	Applicant’s independent claim 21 recites, inter alia, a computing device with a structure as defined in the specification (para. 27 and Fig. 1) including determining a number of a plurality of management-capable computing devices that are awake at a given time in a subnet, determining that the number of the plurality of management-capable computing devices is below a threshold, wherein at least two management-capable computing devices of the plurality of management-capable computing devices manage computing devices, waking at least one or more management-capable computing devices of the plurality of management-capable computing devices that are asleep in the subnet in response to the determined number being less than the threshold (para. 81, para. 91-92 and Fig. 14), probing the one or more other computing devices that are asleep to determine whether the one or more other computing devices is asleep and is managed (para. 33 and Fig. 4 ), pinging the one or more other computing devices that are asleep to determine whether the one or more other computing devices is asleep and is managed when the one or more computing devices that are asleep do not respond to the probing of the one or more other computing devices (para. 63 and Fig. 4), monitoring requests for services hosted by the one or more other computing devices that are asleep (para. 20, para. 71-72 and Fig. 6).  Applicant’s independent claim 21 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
	Independent claim 28 is interpreted and allowed for the same reason as set forth in claim 21.
	Independent claim 35 is interpreted and allowed for the same reason as set forth in claim 21.
	Accordingly, applicant’s claims are allowed for these reasons and for the reasons recited by applicant in the After Final remarks filed 8/27/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Eicken et al. (US 2008/0069104 A1) discloses systems and methods for selecting efficient connection paths between computing devices.
	Hodges et al. (US 2009/0135751 A1) discloses low power operation of networked devices.
	Cole (US 2008/0080457 A1) discloses connection manager responsive to power state.
	Sengottaiyan et al. (US 2011/0170464 A1) discloses methods to reduce power for asynchronous Internet message protocols.
	Shostak (US 2004/0043797 A1) discloses method and apparatus for power conservation in a wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE L PEREZ/Examiner, Art Unit 2474       

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474